It is ordered and adjudged by this court, that the judgment of the said Court of Appeals be, and the same is hereby, affirmed, for the reason that such court did not err in refusing to order the city commission to pass an ordinance dividing the city into wards; nor did the Court of Appeals err in refusing to order the city commission to pass an ordinance in the matter of salaries, there being a suit pending relating thereto in the common pleas court, begun prior to the filing of the petition in this case; nor is there error in the matter of the certificate to the Secretary of State, this question now being moot; nor did the Court of Appeals err in declining to allow attorneys fees, the judgment not being in favor of the taxpayer.
Judgment affirmed.
WEYGANDT, C.J., DAY, ALLEN, STEPHENSON, JONES and MATTHIAS, JJ., concur
 *Page 1